DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 8/11/2022 have been entered.
2. Claims 1, 5, 10, 14, 16 and 17 have been amended.
3. Claims 2, 3, 7-9, 12, 13, 18 and 19 have been cancelled. The limitations of claim 3 (0.5 to 8 days), claim 9 (species of microcarrier) and claim 13 (human cytomegalovirus) have been incorporated into claim 1.
4. In view of Applicants amendments to claim 1, the ODP rejection is withdrawn. Instant claim 1 is now limited to human cytomegalovirus and the claims of 16/498,013 are limited to flavivirus, which are distinct species of virus and not obvious over each other.
5. In view of the amendments to claim 1, the 102 rejection is withdrawn and a new 103 rejection is set forth below to address Applicant’s amendments to claims 1 and 16.
6. Claims 1, 4-6, 10, 11 and 14-17 are examined in the instant application. 

Claim Objections
Claim 1 is objected to because of the following informalities: in the amendment to claim 1, it is noted that claim 1 now recites improper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. Suggested claim language would be to include the phrase “the group consisting of” inserted between the words “selected” and “from” in line 7 and to replace the “or” between “polyethyelene” and “plastic” with “and”. (See MPEP 2173.05(h)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-6, 10, 11 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katinger et al. (US 2004/0137013 A1) in view of Shenk et al. (US 2010/0285059 A1) and Thompson et al. (US 2012/0219588 A1).
	Regarding claim 1, Katinger et al. teach a method for production of a virus comprising:
	a) infecting a culture of cells in a cell culture medium with a desired virus; and 
b) incubating the cells in cell culture medium containing endonuclease for up to 8 days, wherein the endonuclease is added to the cell culture medium at any time from initial infection of the cells to prior to harvesting the cells and wherein the cells are adherent to a microcarrier or a static plastic surface (see claim, parags. 0027 and 0056 and Example 1).
Katinger continues to teach that:
“the present invention refers to a whole-virus vaccine itself, preferably to an attenuated live vaccine, which in its ready-for-use form comprises essentially unmodified, optionally filtered and/or concentrated, virus-containing supernatant of a serum-free and protein-free Vero cell culture used for production of said virus. It is particularly preferred that the vaccine is produced according to the method of the present invention as disclosed and claimed herein.” (parag. 0042).
Katinger teaches that the endonuclease is added at the time of initial infection (parag. 0027) and that the endonuclease is added from 0.5 to 8 days prior to harvesting the cells (Katinger harvests at 64 hours) (parags. 0027 and 56).
Regarding claims 4-6, Katinger teaches that the endonuclease degrades both DNA and RNA, is derived from S. marcescens and is used at an initial concentration of 5 to 80 U/ml (parags. 0027 and 0028).
Regarding claim 10, Katinger teaches that culture of cells are Vero cells (mammalian) (parags. 0005/0009 and Example 1).
Regarding claim 11, Katinger teaches that the virus can be primary viral isolate directly obtained from an infected individual or any attenuated or reassortants of an influenza virus (parags. 0040-0041).
Regarding claim 15, Katinger teaches harvesting and preparing a vaccine as claimed (parags. 0038-0039).
Regarding step b) in claim 16, Katinger teaches that the endonuclease is added from 0.5 to 8 days prior to harvesting the cells (Katinger harvests at 64 hours) (parags. 0027 and 56) and is used at an initial concentration of 5 to 80 U/ml (parags. 0027 and 0028).
Regarding claims 17, Katinger teaches that the endonuclease is derived from S. marcescens and is used at an initial concentration of 5 to 80 U/ml (parags. 0027 and 0028).

Katinger does not teach:
(i) a human cytomegalovirus (HCMV), and
(ii) using dextran microcarriers.

In this regard and with respect to claims 14 and 16, Shenk et al. teach a method of producing a genetically attenuated HCMV using ARPE-19 cells (parags. 0005, 0011, 0056-0060) for use in the production of a vaccine (parags. 0012-0014).
Shenk continues to teach that:
“CMV infections in immunologically immature or immunocompromised individuals, such as newborns, HIV positive patients, allogeneic transplant patients and cancer patients, can be particularly problematic. CMV infection in such individuals can cause severe morbidity, including pneumonia, hepatitis, encephalitis, colitis, uveitis, retinitis, blindness, and neuropathy, among other deleterious conditions. In addition, CMV is a leading cause of birth defects.” (parag. 0006 lines 2-9); and 
 “There is a need for variety and diversity of CMV vaccines, and for effective means to control the spread and activation of the virus, particularly in immunocompromised individuals and pregnant women. The present invention addresses that need. (parag. 0010).

(ii) Regarding using microcarriers for virus production, Thompson et al. teach “the present invention provides improved methods for the propagation of non-tumorigenic cells on microcarriers including bead to bead transfers methods.” (pg. 5 parag. 0057 last three lines). 
Specifically, regarding claim 16, Thompson teaches the microcarriers can be a dextran-based sphere with diethylaminoethyl functionality (parag. 0076).
Thompson continues to teach that “a single liter of medium can include more than 20 million microcarrier beads providing greater than 8000 square centimeters of growth surface.” (parag. 0076 lines 14-17).
Thompson continues to teach that culture conditions can be optimized for the growth of virus producing cells, such as using an adherent surface (parag. 0089) and can be used with Vero and MDCK cell (see Abstract).

Thus at the time of filing the ordinary artisan would have it prima facie obvious to modify the method of producing a virus taught by Katinger with the teachings of Shenk regarding producing the HCMV and with the teachings of Thompson regarding using microcarriers to produce virus to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to use the method of Katinger to produce the HCMV of Shenk since Katinger teaches that their method can be used to make any desired virus and vaccine for said virus (claim 1 of Katinger) and Shenk teaching that there is a need for a variety and diversity of CMV vaccines. Further motivation is provided to use the microcarriers of Thompson in the method of Katinger since Thompson teaches that microcarriers can achieve can provide a large growth surface for the production of virus and provides an optimized means for viral and viral vaccine production. 
There would have been a reasonable expectation of success that the method of Katinger could make the HCMV virus of Shenk since Katinger teaches that their method can be used to produce any desired virus. Further, regarding microcarriers, there would have been a reasonable expectation of success that the method of Katinger could use the microcarriers as an adherent substrate for their cells since Thompson teaches that the microcarriers can be used with the Vero cells of Katinger.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that Katinger teaches the addition of an endonuclease to cell culture medium prior to or at the beginning of incubation of infected cells. However, Katinger does not teach or suggest the addition of endonucleases to cells that are adherent to a microcarrier.
Prior to Applicant’s filing of this application, it was unknown if the addition of endonuclease to cell culture medium containing cells that are adherent to a microcarrier would be effective and/or detrimental. As described in the instant specification, “Growing cells on microcarriers, compared to adherent cells or suspensions in roller bottles, requires greater agitation to suspend the microcarriers and subjects the cells to greater shear stress. The increased shear stress may affect the permeability of the cells exposing them to the nuclease thereby decreasing cell viability.” (US2020/0392468, paragraph [0022].)
Applicant has demonstrated that the addition of an endonuclease (prior to harvest) to cell culture containing cells adherent to a microcarrier is effective (a decrease in DNA concentration, see US2020/0392468, paragraph [0036]) and non-detrimental (surprisingly, no impact on cell growth), id at paragraphs [0036] and [0114]). See also Example 2 of the instant application and associated figures.
Shenk was merely cited for teaching the need for variety and diversity of CMV vaccines and fails to cure the deficiencies of Katinger. Accordingly, one of ordinary skill in the art would not have been motivated to combine the teachings Katinger and Shenk to arrive at the instantly claimed methods with any expectation of success. Further, it would not have been obvious, based on the Page 7 remarks above, to one of ordinary skill in the art to generate methods of production of a cytomegalovirus utilizing the addition of an endonuclease to cell culture and containing cells adherent to microcarriers.
Applicants continue to argue that one of ordinary skill in the art would not have been motivated to combine the teachings Katinger and Shenk and/or Thompson to arrive at the instantly claimed methods with any expectation of success. Further, it would not have been obvious, based on the remarks above, to one of ordinary skill in the art to generate methods of production of a cytomegalovirus utilizing the addition of an endonuclease to cell culture and containing cells adherent to microcarriers.
Examiner’s Response
While Applicant’s arguments and amendments have been fully considered they are not found persuasive. The claimed method only requires two steps, infecting a culture of mammalian cells and incubating said cells in cell culture comprising endonuclease, wherein the cells are adhered to a microcarrier. Applicants make the arguments that:
“it was unknown if the addition of endonuclease to cell culture medium containing cells that are adherent to a microcarrier would be effective and/or detrimental”, and
“Applicant has demonstrated that the addition of an endonuclease (prior to harvest) to cell culture containing cells adherent to a microcarrier is effective (a decrease in DNA concentration, see US2020/0392468, paragraph [0036]) and non-detrimental (surprisingly, no impact on cell growth)”. However these arguments are not found persuasive.
There are no functional limitations in the claims regarding how the infected attached cells behave/function in culture, only that the infected cells are attached to a microcarrier. While Applicant may have observed and the specification teaches that the addition of an endonuclease (prior to harvest) to cell culture containing cells adherent to a microcarrier is effective and non-detrimental, there are no teachings in the prior art or the art of record, that the addition of endonuclease to infected adhered mammalian cells would be detrimental to the cells.
Thus, Katinger when taken with Shenk and Thompson, teach the claimed methods set forth in claim 1 and 16, since they teach the successful methods of producing a cytomegalovirus using attached mammalian cells cultured with endonuclease.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632


/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632